Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 05/26/2022.
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 19-22 are under examination.


Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 19-22 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 05/26/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 10635508 B1	Programmatic implementations generated by recording user actions via an ephemeral user account
US 20120185933 A1	USER ACCOUNT FOR SYSTEM PROTECTION OR RECOVERY
US 20130198516 A1	METHODS AND SYSTEMS FOR PAIRING DEVICES
US 20180349625 A1	Computer Device and Method for Managing Privilege Delegation
US 20160092692 A1	CONTROLLING ACCESS TO DATA IN A DATABASE
US 20100175104 A1	SAFE AND SECURE PROGRAM EXECUTION FRAMEWORK WITH GUEST APPLICATION SPACE
US 20120072669 A1	COMPUTER-READABLE, NON-TRANSITORY MEDIUM STORING MEMORY ACCESS CONTROL PROGRAM, MEMORY ACCESS CONTROL METHOD, AND INFORMATION PROCESSING APPARATUS
US 20030182586 A1	Information-processing apparatus having a user-switching function and user-switching method for use in the apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431